        Case 4:13-cr-00029-BMM Document 82 Filed 03/05/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                              CR-13-29-GF-BMM

                  Plaintiff,

       vs.
                                                             ORDER
 BLAIR CHIEFSTICK,

                  Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on February 4, 2021. (Doc. 78.) Blair Chiefstick

(Chiefstick) filed an objection on February 17, 2021. (Doc. 79.) The Court reviews

de novo findings and recommendations to which a party objects. 28 U.S.C. §

636(b)(1).

      Judge Johnston conducted a revocation hearing on February 2, 2021. (Doc.

73.) The United States accused Chiefstick of violating his conditions of supervised

release by 1) by failing to report to his probation officer as directed; 2) by

consuming alcohol on three separate occasions; 3) by failing to follow the

instructions of his probation officer; 4) by knowingly having contact with a minor

without obtaining the prior approval of his probation officer; 5) by failing to report
        Case 4:13-cr-00029-BMM Document 82 Filed 03/05/21 Page 2 of 4




for substance abuse testing; 6) by failing to comply with the requirements of the

Sex Offender Registration and Notification Act; 7) by failing to report for sex

offender treatment; and 8) by committing another crime. (Doc. 71.) At the

revocation hearing, Chiefstick admitted alleged violations 1, 2, 4, 5, 6, 8, 9, 10, 11

and 12. Chiefstick denied alleged violations 3 and 7. The Court dismissed alleged

violations 3 and 7 on the government’s motion. Judge Johnston found the

violations Chiefstick admitted are serious and warrant revocation of Chiefstick’s

supervised release. Judge Johnston recommended Chiefstick should be

incarcerated for 6 months, with 108 months of supervised release to follow, with

the first 180 days of his supervised release in a residential re-entry center in

Billings, Montana. Judge Johnston recommended Chiefstick serve his term of

custody at the Federal Correctional Institution in Englewood Colorado. (Doc. 78.)

       Chiefstick now opposes Judge Johnston’s Findings and Recommendations,

objecting to the requirement that the first 180 days of supervised release be served

at the residential re-entry center that Judge Johnston recommended. (Doc. 79.)

      The Court has reviewed Judge Johnston’s Findings and Recommendations

as well as Chiefstick’s objection. The Court has also considered the 18 U.S.C. §

3553(a) factors and agrees with Judge Johnston’s Findings and Recommendations.

Chiefstick’s violations of his conditions represent a serious breach of the Court’s

trust. This violation proves serious. Judge Johnston has recommended that the
        Case 4:13-cr-00029-BMM Document 82 Filed 03/05/21 Page 3 of 4




Court revoke Chiefstick’s supervised release and commit him to the custody of the

Bureau of Prisons for 6 months. (Doc.78 at 4.) Judge Johnston further has

recommended a term of 108 months of supervised release follow with the first 180

days spent in a residential re-entry center in Billings, Montana. (Id.) Accordingly,

      IT IS HEREBY ORDERED that Chiefstick’s objection is denied. Judge

Johnston’s Findings and Recommendations (Doc. 112) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Blair Chiefstick be sentenced

to custody of the Bureau of Prisons for a term of 6 months, with 108 months of

supervised release to follow with the first 180 days of supervised release in a

residential re-entry center in Billings, Montana. Blair Chiefstick should serve his

term of custody at the Federal Correctional Institution in Englewood, Colorado.

      DATED this 5th day of March, 2021.
Case 4:13-cr-00029-BMM Document 82 Filed 03/05/21 Page 4 of 4
